Citation Nr: 0803071	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2003 rating action from the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  The case was previously before the 
Board in August 2006, at which time the case was remanded for 
further development.  

All development having been completed, the case is ready for 
adjudication.  A transcript of the July 2004 hearing before 
the Board has been associated with the claims file.


FINDING OF FACT

The veteran's hearing loss disability is manifested by a 
puretone threshold average of no more than 51 decibels in the 
right ear with speech recognition of 92 percent, and a 
puretone threshold average of no more than 35 decibels in the 
left ear with speech recognition of 96 percent.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to 
the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(DC) 6100.  38 C.F.R. § 4.85 (2007).  The basis for 
evaluating defective hearing is the impairment of auditory 
acuity as measured by puretone threshold averages within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(2007).  Puretone threshold averages are derived by dividing 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz by four.  Id.  

The puretone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which is then used to 
determine the current level of disability based upon a pre-
designated schedule.  See Tables VI and VII in 38 C.F.R. § 
4.85.  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in September 2006.  Pure tone 
thresholds for the right ear, in decibels, were 30, 55, 55, 
and 65, at 1000, 2000, 3000, and 4000 Hertz, respectively.  

The veteran's right ear hearing acuity measured a puretone 
threshold average of 51 decibels with speech recognition of 
92 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 20, 30, 35, 
and 55, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
His left ear hearing acuity measured a puretone threshold 
average of 35 decibels with speech recognition of 96 percent.  
This corresponds to a numeric designation of "I" under 
Table VI.  Id.  These combined numeric designations result in 
a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII.  Accordingly, the Board finds that the 
evidence of record preponderates against a compensable rating 
for bilateral sensorineural hearing loss.

The Board also reviewed evidence received subsequent to the 
Board remand in August 2006 and subsequent to the 
Supplemental Statement of the Case issued in November 2006, 
which consisted of the veteran's statement and an opinion 
letter from the veteran's private medical provider.  The 
opinion from the private medical provider addresses results 
of an audiology exam conducted in November 2006 and compares 
that data with results of an audiological exam conducted in 
December 2005.  The Board has considered the statement and 
opinion; however, none of the results of those examinations 
were interpreted or stated in a format that is compatible 
with VA guidelines.  Therefore, they have no probative value.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).
 
It is important for the veteran to understand that the fact 
that his hearing loss has worsened over the years does not 
provide a basis to find that his current hearing meets the 
requirements for a compensable disability evaluation.  The 
Board remanded this case in August 2006 in order to address 
this issue, with negative results.

Simply stated, the requirements of a higher evaluation are 
not met.  The post-service medical record, as a whole, 
including the VA examination, provides highly probative 
evidence against this claim, and clearly indicates that a 
higher evaluation is not warranted.

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2007).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2007).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b) 
(2007).  The Board has considered the veteran's descriptions 
and his medical provider's descriptions of his bilateral 
hearing loss disability, but notes that the most probative 
evidence concerning the level of severity consists of the 
audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  There is no doubt to be resolved in his 
favor.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran on July 23, 2003 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a rating decision in October 
2003 after the notice was provided.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA examination 
reports and the veteran has submitted private records.  The 
Board notes that subsequent to the Supplemental Statement of 
the Case, dated November 2006, the veteran submitted an 
additional statement and an opinion letter from his private 
audiologist.  The RO did not consider the evidence nor did 
the veteran waive his right to consideration; however, 
because the evidence provided from the medical provider was 
not in a form usable by VA for ratings purposes, the Board 
finds that the veteran has not been prejudiced for the ROs 
failure to consider the opinion.  

The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in July 2004.  He was also afforded a VA 
medical examination in September 2006.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


